Citation Nr: 0328472	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Evaluation of service-connected migraine headaches.

2.  Evaluation of service-connected chondromalacia, right 
knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The appellant had active service from November 1989 to March 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which granted service connection for a right 
knee chondromalacia, evaluated as 10 percent disabling, and 
granted service connection for migraines, evaluated as 
noncompensable.  The veteran has appealed the issues of 
entitlement to higher evaluations for both of these 
disabilities.  

In her substantive appeal, received in July 2002, the veteran 
indicated that she desired to have a hearing at the Central 
Office in Washington DC.  In October 2002, she was notified 
that a hearing was scheduled for January 17, 2003.  The 
veteran failed to appear for her scheduled hearing, and there 
is no record that a request for another hearing was ever 
made.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed.  

The Board notes that in August 2000, the RO denied claims for 
service connection for hearing loss, elevated cholesterol, 
dysmenorrhea, insomnia, fractured right fifth toe, and 
exposure to asbestos.  At that time, the RO also granted 
service connection for status-post residual burn to the neck, 
and assigned a 0 percent (noncompensable) evaluation.  In 
December 2000, a timely notice of disagreement was received 
as to all issues, and in June 2002, the veteran was sent a 
statement of the case which discussed all of these issues.  
In July 2002, a substantive appeal was received.  However, 
the substantive appeal limited the appellate issues to only 
with the issues of entitlement to higher evaluations for 
service-connected right knee disorder and migraine headaches.  
She also referenced other disabilities and issues which had 
not been the subject of a statement of the case.  There is no 
other document of record which satisfies the criteria for a 
timely substantive appeal.  Accordingly, the issues of 
entitlement to service connection for hearing loss, elevated 
cholesterol, dysmenorrhea, insomnia, fractured right fifth 
toe, and exposure to asbestos, and a higher evaluation for 
service-connected status-post residual burn to the neck, are 
not before the Board and will not be further discussed.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2003)


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  The veteran has never 
been provided with a letter notifying her of the provisions 
of the Veterans Claims Assistance Act of 2000, as they 
pertain to the evaluation issues on appeal.  The Board 
further notes that in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that she is entitled to a 
full year to respond to a VCAA notice.  

By rating action in May 2002, the RO denied service 
connection for restrictive airway disease, and 
gastroesophageal reflux disease.  In July 2002, a substantive 
appeal was received as to the issues listed on the cover page 
of this decision.  In the substantive appeal, the veteran 
expressed her disagreement with the May 2002 decision.  
Therefore, this document is sufficient to constitute an 
notice of disagreement as to these issues.  See 38 C.F.R. 
§ 20.201 (2003).  However, the RO has not issued a statement 
of the case as to the denials of service connection for 
restrictive airway disease, and gastroesophageal reflux 
disease, and no appeal has been perfected.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remain 
unfavorable to the veteran, she should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

3.  The RO should issue the veteran and 
her representative a statement of the 
case with regard to the issues of 
entitlement to service connection for 
restrictive airway disease, and 
gastroesophageal reflux disease.  The 
veteran should be informed of her appeal 
rights and of the actions necessary to 
perfect an appeal on these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




